Defendant has been convicted of the crime of perjury, and appeals from the judgment and from the order denying his motion for a new trial. He first attacks the validity of the impanelment of the grand jury which found the indictment against him.
Among other matters, section 242 of the Code of Civil Procedure provides: "When, of the persons summoned as grand jurors, and not excused, nineteen are present, they shall constitute the gland jury. If more than nineteen of such persons are present, the clerk shall write their names on separate ballots, which he must fold so that the names cannot be seen, place them in a box, and draw out nineteen of *Page 438 
them, and the persons whose names are on the ballots so drawn shall constitute the grand jury. If less than nineteen of such persons are present, the panel may be be filled as provided in section 226 of this code." In this case the venire consisted of thirty, four of these not being served by the sheriff. Instead of strictly following the statute by placing in the box the names of those jurors who were present in court and unexcused, the court proceeded to draw the jury from the entire thirty names placed in the box, and thus impaneled the jury from those present and not excused. The difference in the manner of forming the jury between the course followed and the course prescribed by the statute is purely a difference in form only. (People v. Leonard, 106 Cal. 317. ) Having failed to secure nineteen jurors from the regularvenire, the court completed the jury from a special venire, and the course thus pursued was strictly regular.
The validity of the indictment is assailed in various ways and upon various grounds. The chief objection is based upon the fact that a demurrer was sustained to an information charging the defendant with the crime here charged, and thereupon the court ordered a new information to be filed. In view of this action of the trial court, it is now claimed that the defendant could not thereafter be prosecuted by indictment for the offense charged in the information. The practice here pursued was followed in Peoplev. Whelan, 117 Cal. 559, and in that case the court said: "Nor did the facts warrant the arrest of judgment. It was within the jurisdiction of the grand jury to take cognizance of the charge without an order of court submitting it to them. No such order was required, as the charge had not previously been examined by that or any former grand jury; and a demurrer having been sustained to the information, with a direction that a new one be filed, the status of the charge was, in all material respects, the same as though no information had ever been filed." The law as here enunciated is entirely satisfactory to the court.
It is next claimed that error was committed in admitting in evidence the information in the case of People v. Prather, ante,
p. 386. Defendant is charged with having committed perjury by giving false testimony in the above-entitled case. The objection to the admission of the aforesaid information *Page 439 
in evidence is based upon a claim of variance, the present indictment alleging that the information charged Davis and Prather with having feloniously brought certain sacks of buckwheat into the county of Sacramento, while the information offered in evidence does not contain the word "feloniously." InPeople v. Prather, ante, p. 386, it was held that the word "feloniously" was not necessary to the validity of the information in that case. In every other particular the information set out in this indictment corresponds to the information offered in evidence. The identity of the two as being the same instrument is absolute, and for this reason the variance in the respect noted, viewed from every standpoint, is wholly immaterial, and therefore unprejudicial to defendant. Whatever error may have occurred in the admission in evidence of the verdict and judgment in the larceny case was cured by the subsequent action of the trial court in taking that evidence away from the jury. At that time the court instructed the jury specially not to consider the evidence so taken from them, and it will be presumed that the jury obeyed that instruction. In certain exceptional cases the action of a court in withdrawing evidence from the jury, which it deems erroneously admitted, may not be held to cure the error committed in its admission, but under any ordinary circumstances the court should be allowed to correct an error of this kind, and it could be done under the present circumstances.
It is next claimed that the evidence does not show that the alleged perjured testimony was material to the issue upon the trial of the larceny charge. In that case the defendants were charged with stealing forty-eight sacks of buckwheat. This defendant then testified that he delivered fifty sacks of buckwheat to his brother (a defendant in the larceny case) about the time the larceny was committed. The purpose of this testimony was to account for the buckwheat which the prosecution claimed was the stolen property. A great portion of the evidence in the larceny case was introduced for the purpose of proving or disproving the testimony of this defendant, that he delivered certain sacks of buckwheat to the brother. It appeared to be the vital point in the case. The identification of the stolen property was claimed by the defense to be insufficiently established, and this evidence of the defendant as to the delivery of a certain number *Page 440 
of sacks of buckwheat to his brother certainly had a strong tendency to weaken the evidence going to the point of identification.
There are a great many objections and exceptions taken to the ruling of the court, arising during the progress of the trial. Indeed, these exceptions almost reach into the hundreds. The court has examined them all with care, and aside from those noticed, it may be said they are too technical and too insubstantial to demand extended consideration.
For the foregoing reasons the judgment and order are affirmed.
Van Dyke, J., and Harrison, J., concurred.
Hearing in Bank denied.
Beatty, C.J., dissented from the order denying a hearing in Bank, and filed the following opinion on the 29th of November, 1901: —